Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to applicant’s filing dated January 21, 2020.

Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:

I.	Claims 1- 7, drawn to a compound or a method of treatment, comprising:
a) diagnosing a subject with bronchiectasis and chronic respiratory bacterial infections, with at least one strain of Pseudomonas aeruginosa bacteria in an airway sample taken from the subject;
b) administering to the subject over a plurality of days by inhalation a formulation comprised of the un-encapsulated and encapsulated antibiotic;
c) discontinuing the administering over a plurality of days;
d) repeating the administering over a plurality of days;
e) whereby an antibacterial impact of the formulation on the Pseudomonas aeruginosa 1s decreased by 10% or less with each repeating step (d)
, classified in class/subclass A61K31/496.

s 8-10, drawn to a method of treatment, comprising:
a) diagnosing a subject with bronchiectasis and chronic respiratory infections with Pseudomonas aeruginosa;
b) taking an airway sample such as sputum, throat swab or bronchoalveolar lavage no more than | month prior to the first dose of the treatment and testing the minimum inhibitory concentration (MIC) of Pseudomonas aeruginosa in these samples against ciprofloxacin;
c) administering to the subject by inhalation a formulation comprised of un- encapsulated and encapsulated ciprofloxacin;
d) repeating the administering daily over a period of weeks;
e) taking a second airway sample or multiple samples such as sputum, throat swab or bronchoalveolar lavage no less than 1 week after commencement of the first dose of the treatment but not after the treatment has been discontinued for more than 3 days, and measuring the MICs of Pseudomonas aeruginosa in these samples against ciprofloxacin;
f) comparing the MICs in the samples from (b) and (e);
g) checking patient for compliance with the instructions for the storage and use of the treatment if at least one of the MICs in (e) is not higher than the highest MIC in (b) and ascertaining correct storage and use by the subject.
  , classified in class/subclass A61K31/496.

III.	Claims 11-14, drawn to a method of treatment, comprising:

b) rectifying any of the characteristics 1-5 pertinent to the patient
c) administering directly to the infection in the body cavity a formulation comprised of an un-encapsulated and encapsulated antibiotic.
, classified in class/subclass A61K31/496.

IV.	Claims 15-16, drawn to a method of treatment, comprising:
a) diagnosing a subject with an infection in a body cavity;
b) testing a sample from an area of the infection and determining a minimum inhibitory concentration (MIC) of antibiotic to inhibit growth of bacteria in the infection;
c) administering directly to the infection in the body cavity a formulation comprised of un-encapsulated and encapsulated antibiotic, wherein the concentration of the antibiotic is from two times to 1000 times the MIC determined in the testing in b).
, classified in class/subclass A61K31/496.


administering directly to the bacterial infection in the body cavity a formulation comprised of a solution of antibiotic having therein an encapsulated solution of antibiotic;
repeating the administering each day for 28 days; discontinuing the administering for 28 days; and
repeating the administering each day for an additional 28 days.
, classified in class/subclass A61K31/496.

VI.	Claims 19-20, drawn to a method of treatment, comprising:
a) measuring the susceptibility of microorganisms in samples from the respiratory tract to the antibiotics used in the formulation before the treatment in claim 17 commences;
b) measuring the susceptibility of microorganisms in samples from the respiratory tract to the antibiotics used in the formulation, after the formulation in claim 17 has been administered at least for 3 days;
c) comparing the susceptibilities measured in a) and b);
d) check the patient’s compliance with the instructions for the use of the medication if the minimum inhibitory concentrations in b) is not higher than in a).
, classified in class/subclass A61K31/496.



Inventions I through VI are directed to related inventions. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed will require different methods of treatment (i.e. dose regimen).

Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because at least the following reason(s) apply:
(A) Separate classification thereof: This shows that each invention has attained recognition in the art as a separate subject for inventive effort, and also a separate field of search. Patents need not be cited to show separate classification. 
(B) A separate status in the art when they are classifiable together: Even though they are classified together, each invention can be shown to have formed a separate subject for inventive effort when the examiner can show a recognition of separate inventive effort by inventors. Separate status in the art may be shown by citing patents which are evidence of such separate status, and also of a separate field of search. 
A different field of search: Where it is necessary to search for one of the inventions in a manner that is not likely to result in finding art pertinent to the other invention(s) (e.g., searching different classes/subclasses or electronic resources, or employing different search queries, a different field of search is shown, even though the two are classified together. The indicated different field of search must in fact be pertinent to the type of subject matter covered by the claims. Patents need not be cited to show different fields of search.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.
 If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable 

Inventorship Notice
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCOS L SZNAIDMAN whose telephone number is (571)270-3498.  The examiner can normally be reached on Flexing M-F 7 AM-7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on 2-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/MARCOS L SZNAIDMAN/
Primary Examiner, Art Unit 1628
February 21, 2022.